  

EXHIBIT 10.16(b)

[Grant Date]

 

 

 

[Participant Name]

Welltower Inc.

 

Re:          Welltower Inc. 2017-2019 Long-Term Incentive Program

Dear [Participant Name]:

The Compensation Committee of the Board of Directors of Welltower Inc. (the
“Company”) has selected you as a Participant in the Company’s 2017-2019
Long-Term Incentive Program (the “Plan”).  Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Plan.  This
Award Notice shall be subject to and governed by all the terms and conditions of
the Plan.  A copy of the Plan is attached as an exhibit to this Award Notice.

The Award that you may earn under the Plan is made to you in the form of
performance restricted stock units and is determined based on the weighted
average score of the Company for the Performance Period with respect to the
corporate metrics set forth in Exhibit A to the Plan and may vary as follows:

Threshold

Target

High

 

 

 

# of restricted stock units

 

# of restricted stock units

 

# of restricted stock units

For Company performance between two different tiers, the percentage payable will
be calculated using interpolation between tiers.

So long as you satisfy the provisions of the Plan, including complying with the
restrictive covenants set forth in Section 4, one-third of such shares will be
immediately vested and nonforfeitable upon issuance, one-third of such shares
will become fully vested and nonforfeitable on December 31, 2020, and one-third
of such shares shall become fully vested and nonforfeitable on December 31,
2021, subject to your continued employment with the Company through each such
date.  You will also receive a cash award on each vesting date equal to the
amount of the dividends paid by the Company with respect to the shares of Common
Stock being issued measured by the Dividend Value.

In the event you incur a Qualified Termination during the Performance Period,
the Compensation Committee will determine the amount of your Award under the
Plan based on the corporate metrics ) as if the Performance Period had ended on
the calendar quarter end immediately preceding the date of your Qualified
Termination.  Please note that your Award will be pro‑rated based on the length
of your service during the Performance Period.  As a condition of receiving any
payments or benefits under the Plan on account your Qualified Termination, the
Company may require you to deliver an irrevocable, effective release of claims
in the form determined by the Company and/or an affirmation of continued
compliance with the restrictive covenants in favor of the Company and related
persons as set forth in Section 4 of the Plan.

This Award Notice together with the Plan (the terms of which are hereby
incorporated by reference) are intended to be a final expression of the
agreement between you and the Company and are intended to be a complete and
exclusive statement of the agreement and understanding between you and the
Company with respect to the subject matter contained herein.  There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to such subject matter other than those referred to herein and in the
Plan.  In the event of any conflict or inconsistency between this Award Notice
and the Plan, the terms of the Plan shall govern.

This Award Notice shall be administered in accordance with the provisions of
Section 3 of the Plan and any disputes shall be resolved in accordance with the
provisions of the Plan, including but not limited to Sections 12(c) and (d) of
the Plan.

 

--------------------------------------------------------------------------------

  

This Award Notice shall not be construed as creating any contract for continued
services between you and the Company or any of its subsidiaries and nothing
herein contained shall give you the right to be retained as an employee or
consultant of the Company or any of its subsidiaries.

WELLTOWER INC.

 

 

 

By:    
                                                                                           
 

 

 

--------------------------------------------------------------------------------